 



Exhibit 10.27.7
Wells Fargo Foothill, Inc.
One Boston Place, Suite 1800
Boston, MA 02108
April 18, 2006
PHIBRO ANIMAL HEALTH CORPORATION
65 Challenger Road
Ridgefield Park, NJ 07660
Attn: President
Fax No. 201-944-5937

Re:   Amendment No. 7 and Waiver

Ladies and Gentlemen:
          Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as
of October 21, 2003 by and among PHIBRO ANIMAL HEALTH CORPORATION, a New York
corporation (“Parent”), PHIBRO ANIMAL HEALTH U.S., INC., a Delaware corporation
(“PAHUS”), PHIBRO ANIMAL HEALTH HOLDINGS, INC., a Delaware corporation
(“Holdings”), PRINCE AGRIPRODUCTS, INC., a Delaware corporation (“Prince”),
PHIBRO-TECH, INC. (“PTI”; together with Parent, PAHUS, Holdings, and Prince, the
“Borrowers”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), and WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, “Agent”) (as amended, restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”).
          Capitalized terms used in this letter agreement without definition
have the meanings ascribed to them in the Loan Agreement.
          Borrowers have advised the Lender Group that Parent has formed a new
Subsidiary, Philipp Brothers Chemicals, Inc., a Delaware corporation (“Philipp
Brothers Chemicals”), which is inactive and has no assets or liabilities or
assets and have requested that the Lender Group waive the requirements set forth
in Section 6.15 of the Loan Agreement with respect to Philipp Brothers
Chemicals.
          Subject to the terms and conditions set forth herein, the Lender Group
is willing to waive the requirements set forth in Section 6.15 solely with
respect to Philipp Brothers Chemicals.
          A. Waiver.
          Anything to the contrary in the Loan Agreement notwithstanding, but
subject to the conditions set forth herein, this letter agreement confirms that
the Lender Group waives the requirements in Section 6.15 of the Loan Agreement
that (1) Philipp Brothers Chemicals provide to Agent a joinder to the Loan
Agreement or the Guaranty and Guarantor Security Agreement or any other security
documents, and (2) Parent provide to Agent a pledge agreement and

1



--------------------------------------------------------------------------------



 



appropriate certificates and powers or financing statements regarding its
ownership interest in Philipp Brothers Chemicals.
          B. Amendments.
          1. Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions in proper alphabetical order:
          “Philipp Brothers Chemicals” means Philipp Brothers Chemicals, Inc., a
Delaware corporation.
          “Western Magnesium Corp.” means Western Magnesium Corp., a California
corporation.”
          2. Section 5.21 of the Loan Agreement is hereby deleted and replaced
in its entirety with the following:
“5.21 Inactive Subsidiaries. (a) Western Magnesium Corp. has no assets or
liabilities and conducts no business activities other than its 1% interest in
First Dice Road Company, and (b) Philipp Brothers Chemicals has no assets or
liabilities and conducts no business activities.”
          3. The Loan Agreement is hereby amended by adding the following new
Section 7.21:
“7.21 Inactive Subsidiaries. Permit Western Magnesium Corp. or Philipp Brothers
Chemicals to (a) own any assets (other than, with respect to Western Magnesium
Corp., a 1% interest in First Dice Road Company), (b) incur any liabilities, or
(c) engage in any business activity.”
          4. The Loan Agreement is hereby amended by replacing the address of
the Administrative Borrower set forth in Section 12 to:

     
 
  “PHIBRO ANIMAL HEALTH CORPORATION
 
  65 Challenger Road
 
  Ridgefield Park, NJ 07660
 
  Attn: President
 
  Fax No. 201-944-5937”

          The effectiveness of this letter agreement shall be conditioned upon
the prior or concurrent satisfaction of each of the following: (a) Agent shall
have received a counterpart of this letter agreement duly executed by each
Borrower; (b) Agent shall have received the reaffirmation and consent of each
Guarantor, attached hereto as Exhibit A, duly executed and delivered by an
authorized official of such Guarantor; (c) no Default or Event of Default has
occurred and is continuing or would result from the transactions contemplated by
this letter agreement; and (d) the representations and warranties herein and in
the Loan Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date

2



--------------------------------------------------------------------------------



 



hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
          Each Borrower represents and warrants that: (a) the execution,
delivery, and performance of this letter agreement are within its corporate
powers, have been duly authorized by all necessary corporate action, and are not
in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its Governing Documents, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) the representations and warranties in the Loan Agreement
and the other Loan Documents are true and correct in all respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date); and (c) except
as expressly waived herein, no Default or Event of Default has occurred and is
continuing on the date hereof or as of the date of the effectiveness of this
letter agreement.
          This letter agreement is limited to the specifics hereof, shall not
apply with respect to any facts or occurrences other than those on which this
letter agreement are based, shall not excuse future non-compliance with the Loan
Agreement or any other Loan Document, (as they may from time to time be
amended), shall not operate as a waiver or an amendment of any right, power or
remedy of the Lender Group, nor as a consent to any further or other matter,
under any of the Loan Documents.
          This letter agreement may be executed in one or more counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this letter agreement by telefacsimile shall be equally as effective as
delivery of an original executed counterpart hereof. Any party delivering an
executed counterpart hereof by telefacsimile also shall deliver an original
executed counterpart hereof, but the failure to so deliver an original executed
counterpart hereof shall not affect the validity, enforceability, and binding
effect hereof. This letter agreement is a Loan Document.
          The validity of this letter agreement, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.
          Please indicate your agreement with the foregoing by signing in the
space provided below and returning to the undersigned.

3



--------------------------------------------------------------------------------



 



                  Cordially,    
 
                WELLS FARGO FOOTHILL, INC.,         a California corporation, as
Agent and as Lender    
 
           
 
  By:   /s/ Vincent J. Egan, Jr.    
 
           
 
  Name:   Vincent J. Egan, Jr.    
 
  Title:   Vice President    

          ACKNOWLEDGED AND AGREED as of the date first above written:    
 
        PHIBRO ANIMAL HEALTH CORPORATION,     a New York corporation    
 
       
By:
  /s/ Richard G. Johnson    
 
       
Title:
  Chief Financial Officer    
 
        PHIBRO ANIMAL HEALTH U.S., INC.,     a Delaware corporation    
 
       
By:
  /s/ David C. Storbeck    
 
       
Title:
  Vice President    
 
        PHIBRO ANIMAL HEALTH HOLDINGS, INC.,     a Delaware corporation    
 
       
By:
  /s/ David C. Storbeck    
 
       
Title:
  Vice President    
 
        PRINCE AGRIPRODUCTS, INC.,     a Delaware corporation    
 
       
By:
  /s/ David C. Storbeck    
 
       
Title:
  Vice President    

4



--------------------------------------------------------------------------------



 



          PHIBRO-TECH, INC.,     a Delaware corporation    
 
       
By:
  /s/ David C. Storbeck    
 
       
Title:
  Vice President    

5



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION AND CONSENT
          All capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in that certain letter agreement re:
Amendment No. 7 and Waiver (the “Amendment”), dated as of April 18, 2006. The
undersigned each hereby (a) represents and warrants to the Lender Group that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its corporate powers, have been duly authorized by all necessary
corporate action, and are not in contravention of any law, rule, or regulation,
or any order, judgment, decree, writ, injunction, or award of any arbitrator,
court, or governmental authority, or of the terms of its charter or bylaws, or
of any material contract or undertaking to which it is a party or by which any
of its properties may be bound or affected; (b) consents to the execution,
delivery, and performance of the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Lender Group under the Loan Documents to which it is a
party; and (d) agrees that each of the Loan Documents to which it is a party is
and shall remain in full force and effect in accordance with the terms thereof.
Although the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, it understands that the Lender Group has no
obligations to inform it of such matters in the future or to seek its
acknowledgement or agreement to future consents or amendments, and nothing
herein shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent. This Reaffirmation and Consent shall be governed
by the laws of the State of New York.
[Signature page follows.]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation
and Consent Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

                  PHIBROCHEM, INC., a New Jersey corporation    
 
           
 
  By:   /s/ David C. Storbeck    
 
           
 
  Name:   David C. Storbeck    
 
  Title:   Vice President    
 
                WESTERN MAGNESIUM CORP., a California corporation    
 
           
 
  By:   /s/ David C. Storbeck    
 
           
 
  Name:   David C. Storbeck    
 
  Title:   Vice President    
 
                CP CHEMICALS, INC., a New Jersey corporation    
 
           
 
  By:   /s/ David C. Storbeck    
 
           
 
  Name:   David C. Storbeck    
 
  Title:   Vice President    
 
                PHIBRO CHEMICALS, INC., a New York corporation    
 
           
 
  By:   /s/ David C. Storbeck    
 
           
 
  Name:   David C. Storbeck    
 
  Title:   Vice President    

7